The State of TexasAppellee/s




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 10, 2015

                                       No. 04-14-00879-CR

                                    Matthew Douglas HAYES,
                                           Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR10842W
                         Honorable Lori I. Valenzuela, Judge Presiding


                                          ORDER
         Before the Court is the State’s notice and motion for correction, in which the state asserts
appellant waived his right to appeal and requests this court obtain a corrected certification from
the trial court indicating appellant has no right to appeal.

       Appellant is instructed to file a response to the state’s motion on or before April 20, 2015.
All appellate deadlines are suspended until appellant’s response is received. If appellant does not
respond in a timely manner, this Court will proceed to obtain the subject corrected certification.



                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court